Citation Nr: 0511995	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  01-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, of which denied the veteran's claim of 
entitlement to service connection for a chronic low back 
disability.  The claim was initially denied on the basis that 
it was not well grounded.  During the course of the appeal, 
the Veterans Claims Assistance of Act of 2000 (VCAA) was 
promulgated and the St. Petersburg Regional Office reviewed 
the claim de novo, implementing the provisions of the VCAA 
and thereafter confirming the denial of service connection 
for a low back disability.  In January 2005, the veteran's 
claims file was transferred to the Detroit, Michigan, VA 
Regional Office (RO), which is now the agency of original 
jurisdiction.

For the reasons discussed below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The veteran's service medical records show that he was 
treated on several occasions for complaints of low back pain 
during service, but with normal x-ray and clinical findings 
regarding his low back and no diagnosis of a chronic 
orthopedic disability affecting his low back throughout his 
period of military service.  He was honorably discharged from 
active duty in October 1987.  VA medical records associated 
with the file are dated from 1998 to 2004, and show that the 
veteran began receiving treatment for recurrent low back 
complaints beginning in May 1998.  His current diagnoses as 
they pertain to his low back include discogenic degenerative 
changes at L5-S1 with minimal narrowing of the 5th 
intervertebral space suggestive of early degenerative disc 
disease, with complaints of sciatic nerve pain and 
radiculopathy down the left lower extremity.  The VA records 
contain two conflicting opinions from his medical care 
providers that directly address the issue on appeal.  
Specifically, a VA examiner who reviewed the veteran's claims 
file and examined him in April 2001 stated that it was 
"[i]mpossible to relate his current back condition to in-
service trauma without speculation."  Thereafter, a VA 
primary care staff physician assistant stated in May 2004 
that after reviewing the veteran's service medical records, 
"I believe that it is most likely that his current back 
pain . . . [is] service connected."

In view of the conflict presented in the aforementioned 
opinions, the case should be remanded for referral to a VA 
physician so that a definitive opinion may be obtained that 
resolves the question regarding the etiology of the veteran's 
current low back disability.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the current diagnosis and etiology of the 
veteran's low back disability.  A 
physician who has not previously examined 
the veteran should conduct the 
examination.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  After a review of the 
service and post-service medical records, 
the examiner must provide an opinion as 
to whether any low back disorder found is 
consistent with the veteran's treatment 
for low back pain in service.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for a 
low back disability must be 
readjudicated.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he 
may present additional evidence or argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


